DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 224.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 226.  
The drawings are objected to because the radially outward direction 236 is not illustrated in Fig. 3 [paragraph 0026 – see also objection to specification section].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
 Specification
The disclosure is objected to because of the following informalities:  paragraph 0025 has been amended but is not self –consistent.  Note 236, has been amended to be in away from the annular axis makes no sense.   
“[0025] In the illustrated embodiment, the swirling gas that is output by the compressor 204 is directed into the combustor cavity 218 in a radially inward direction 236. The gas is directed into the inlets 224 such that the gas moves away from the annular axis 222 as the gas first enters the combustor cavity 218. For example, the inlets 224 are positioned outside of the annular axis 222.” 

[0026] Conversely, the swirling gas that is output by the compressor 204 can be directed into the combustor cavity 218 in a radially outward direction 236. FIG. 3 schematically illustrates a cross-sectional view of an upper half of another embodiment of a fuel and air injection handling system 300 for the rotating detonation engine 202. The system 300 includes many of the same components as the system 200 shown in FIG. 2. One difference between the systems 200, 300 is that the compressor 204 couples with the inlet 224 into the combustor 220 in a location that is between the combustor 220 and the annular axis 222. For example, while the compressor 204 coupled with the combustor 220 in a location that is outside of the combustor 220 in the system 200 shown in FIG. 2 (such that the inlet 224 into the combustor 220 is between the annular axis 222 and the outlet 210 of the compressor 204), the system 300 includes the compressor 204 coupled with the combustor 220 in the system 300 shown in FIG. 3 such that the outlet 210 of the compressor 204 is between the inlet 224 of the combustor 220 and the annular axis 222).”

Also, in paragraph 0025, direction 236 was amended to be in the “radially inward direction.”  However, later in paragraph 0026, direction 236 has been required to be in the radially outward direction, which conflicts with the earlier recitation.  Yet paragraph 0026 is consistent with Fig. 3.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and outlet of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-11, 13-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 

    PNG
    media_image1.png
    262
    464
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-13, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1069217.   GB ‘217 teaches [see annotations of Fig. 3, element numbers may be derived from Fig. 1 as well]  1. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor 33 configured to compress air received via a compressor inlet 36 and configured to output the air that is compressed as compressed air, the compressor outlet comprising a plurality of rotating blades configured to induce a swirling motion to the compressed air [inherent, as the compressor blades spin, the compressed air also spins/swirls] through a compressor outlet [see annotations]; and an annular rotating detonation combustor 40 fluidly coupled with the compressor outlet, the annular rotating detonation combustor having a detonation cavity 40 that extends around an annular axis, the annular rotating detonation combustor configured to combust the compressed air from the compressor in detonations that rotate within the detonation cavity [see page 2, lines 67-84] around the annular axis of the annular rotating detonation combustor [circa shaft 42], wherein the annular rotating detonation combustor comprises a plurality of cavity inlets [between 25, 27 in Fig. 2] configured to provide access to the detonation cavity 40, 1 disclosed nor illustrated.  Note e.g. the compressor outlet guide vane 18 in Fig. 1 is not present in Fig. 3],  wherein the annular rotating detonation combustor 40 is fluidly and directly coupled with the compressor outlet; wherein the annular rotating detonation combustor is directly coupled with the compressor outlet such that swirling movement of the compressed air from the compressor is maintained as the compressed air enters the detonation cavity of the annular rotating detonation combustor;	 wherein the annular rotating detonation combustor is directly coupled with the compressor outlet; further comprising one or more fuel injectors 30 [Fig. 1] fluidly coupled with the compressor and the detonation cavity of the annular rotating detonation combustor, the one or more fuel injectors 30 fluidly coupled with the compressor and the detonation cavity upstream of the plurality of cavity inlets [between 25, 27 in Fig. 2];  wherein the compressor outlet is fluidly coupled with the detonation cavity of the annular rotating detonation combustor at one or more locations outside of the annular axis of the annular rotating detonation combustor and outside of the detonation cavity of 11. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor 37 configured to compress input air and to output the input air that is compressed as a compressed air through a compressor outlet, the compressor outlet comprising a plurality of rotating blades [see element numbers 15, 16 in Fig. 1, which are analogous to those in Fig. 3] configured to induce a swirling motion to the compressed air [inherent, as the compressor blades spin, the compressed air also spins/swirls]; and a combustor 40 fluidly coupled with the compressor outlet, the combustor having an annular detonation cavity that extends around an annular axis, the combustor configured to combust the compressed air from the compressor in detonations that rotate around the annular axis within the annular detonation cavity, wherein the combustor comprises a plurality of cavity inlets [between 25, 27 in Fig. 2] configured to provide access to the annular detonation cavity 40, the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air [inherent, there is no deswirling vanes or deswirling diffuser -- note there is no deswirling member / vane / diffuser disclosed nor illustrated.  Note the compressor outlet guide vane 18 in Fig. 1 is not present in Fig. 3], wherein the combustor is fluidly and directly 20. A method for handling fuel and air injection for a rotating detonation engine, the method comprising: 5320230-US-2 (551-0306US1) compressing inlet air that is received into a compressor 37 via a compressor inlet into a compressed air; rotating a plurality of blades [see element numbers 15, 16 in Fig. 1, which are analogous to those in Fig. 3] and inducing a swirling motion to the compressed air that is output as a swirling compressed air [inherent, as the compressor blades spin, the compressed air also spins/swirls] through a compressor outlet; directing the swirling compressed air into an annular rotating detonation combustor that is fluidly and directly coupled with the compressor outlet; providing a plurality of cavity inlets to provide an access to a detonation cavity of the annular rotating detonation combustor and orienting the plurality of cavity inlets to preserve the swirling motion of the swirling compressed air [inherent, there is no deswirling vanes or .

    PNG
    media_image2.png
    499
    529
    media_image2.png
    Greyscale
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 7, 9-11, 13, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1069217 as applied above, and further in view of Burrus (5,619,855).  GB ‘217 inherently has swirling compressed gas from the compressor outlet and the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air [inherent based on applicant’s disclosure and teaching of what the invention comprises]  but GB ‘217 does not teach the cavity inlets are tangentially oriented relative to the annular axis of the annular rotating detonation combustor such that the swirling motion of the compressed air from the compressor rotates a detonation in the detonation cavity around the annular axis.  Rather the cavity inlets 27, 25, 29 of Fig. 2 have vertical struts which are not specifically taught as tangentially positioned relative to the annular axis.  For an explicit teaching of swirling compressed gas from the compressor outlet and the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air as well as treating the cavity inlets that are tangentially oriented, Burrus clearly teaches the gas turbine compressor producing the compressed air flow 30 produces a swirling compressed gas [col. 3, lines 36+] and further teaches the combustor cavity inlets are tangentially oriented relative to the annular axis of the annular combustor such that the swirling motion of the compressed air from the compressor rotates the combustion in the combustion cavity around the annular axis.  These cavity inlets are tangential by having struts 34 [Figs. 1, 3, 7] which are tangentially oriented 
wherein the cavity of the annular combustor extends around the annular axis. It would have been obvious to one of ordinary skill in the art to employ struts which are tangentially positioned, forming cavity inlets that are tangentially oriented relative to the annular axis, forming a plurality of cavity inlets oriented to preserve the swirling motion to the compressed air, as taught by Burrus, of the annular rotating detonation combustor of GB ‘217, such that the swirling motion of the compressed air from the compressor
cavity inlets of GB ‘217 [Figs. 1-3] is preserved in the detonation cavity, in order to fluid an equivalent inlet arrangement [compare Fig. 2 of GB ‘217] and to preserve the swirl coming from the compressor, which allows using the residual swirl and/or reducing the need for turbine inlet vanes as the flow in the combustor is swirling in the same direction as that from the compressor of GB ‘217.  In combination, the prior art teach:  wherein the cavity inlets [of GB ‘217] are tangentially oriented [taught by Burrus] relative to the annular axis of the annular rotating detonation combustor such that the swirling motion of the compressed air from the compressor rotates a detonation [of GB ‘217] in the detonation cavity around the annular axis.   
Claims 1-3, 6, 7, 9-11, 13, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1069217 as applied above, and further in view of O’Donnell (2017/0074520).  GB ‘217 inherently has swirling compressed gas from the compressor outlet and the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air [inherent based on applicant’s disclosure and teaching of what the invention comprises]  but does not teach the cavity inlets are tangentially oriented relative to the annular axis of the annular rotating detonation combustor such that the swirling motion of the compressed air from the compressor rotates a detonation in the detonation cavity around the annular axis.  Rather the cavity inlets 27, 25, 29 of Fig. 2 have vertical struts which are not specifically taught as tangentially positioned relative to the annular axis.  For an explicit teaching of swirling compressed gas from the compressor outlet and the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air as well as treating the cavity inlets that are tangentially oriented, O’Donnell teaches  A fuel and air injection handling system for a engine, the fuel and air injection handling system comprising: a compressor 230 configured to compress air received via a compressor inlet and configured to output the air that is compressed as a compressed air through a compressor outlet, the compressor outlet comprising a plurality of rotating blades 230 configured to induce a swirling motion to the compressed air D4; and an annular combustor 240 comprising directly and fluidly coupled with the compressor outlet, the annular combustor having a combustion cavity that extends around an annular axis [see Figs. 2A, 2B], the annular combustor configured to combust the compressed air from the compressor in combustion processes R, R2 that rotate within the combustion cavity around the annular axis of the annular combustor, wherein the annular combustor comprises a plurality of cavity inlets 252, 248 configured to provide access to the combustion cavity, the plurality of cavity inlets 252, 248 oriented to preserve the swirling motion to the compressed air D4 [see e.g. paragraphs 0041, 0046 and Figs. 2A, 2B]; wherein the annular combustor is fluidly and directly coupled with the compressor outlet;swirling compressed gas from the compressor outlet and the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air as well employing cavity inlets that are tangentially oriented, as taught by O’Donnell, relative to the annular axis of the annular rotating detonation combustor of GB ‘217, such that the swirling motion of the compressed air from the compressor is preserved and rotates with the detonation in the combustion cavity around the annular axis in order to have good fuel / .
Claims 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1069217, alone or in combination with either Burrus (5,619,855) or O’Donnell (2017/0074520), as applied above, and further in view of Kenyon et al (2012/0204534).  GB ‘217 teaches various aspects of the claimed invention but do not teach further comprising one or more detuning cavities fluidly coupled with the compressor upstream of the detonation cavity of the annular rotating detonation combustor, wherein the detuning cavities are configured to absorb a plurality of frequencies produced in the annular rotating detonation combustor that propagates upstream into the compressor and disrupts the swirling motion;	 wherein the one or more detuning cavities are positioned and fluidly coupled with the compressor to dampen one or more frequencies of the compressed air that is output from the compressor prior to the compressed air being introduced into the detonation cavity of the annular rotating detonation combustor.  Kenyon et al teach [Fig. 1] further comprising one or more detuning cavities 36 fluidly coupled with the compressor 22 upstream of the detonation cavity of the detonation combustor 12, wherein the detuning cavities are configured to absorb a plurality of frequencies produced in the annular rotating detonation combustor that propagates upstream into the compressor [see paragraph 0021 which teaches damping the pressure oscillations from the detonation process] and disrupts the swirling motion [inherent, disrupting the compressor, including to the point of inducing compressor stall is taught, and disrupting the compressor also disrupts the swirling motion of the air];	 wherein the .
Claims 1-3, 6, 9-11, 13, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falempin et al (9,556,794) in view of Falempin (9,816,463).  Falempin et al ‘794 teach 1. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor 11 configured to compress air received via a compressor inlet and configured to output the air that is compressed as compressed air  through a compressor outlet [of 11], the 11. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor 11 configured to compress input air and to output the input air that is compressed as compressed air through a compressor outlet [of 11] ], the compressor outlet comprising a plurality of rotating blades 11 configured to induce a swirling motion to the compressed air [inherent]; and a combustor 4 fluidly coupled with the compressor outlet, the combustor having an annular detonation cavity 7 that extends around an annular axis, the combustor 20. A method for handling fuel and air injection for a rotating detonation engine, the method comprising: 5320230-US-2 (551-0306US1) compressing inlet air that is received into a compressor via a compressor inlet into a compressed air that is output through a compressor outlet;  rotating a plurality of blades and inducing a swirling motion to the compressed air that is output as a swirling compressed air, through a compressor outlet [inherent, there is nothing to straighten the swirling compressed air]; directing the swirling compressed  air into an annular rotating detonation combustor that is fluidly and directly coupled with the compressor outlet; and combusting the swirling compressed  air from the compressor in detonations that rotate around an annular axis of the annular rotating detonation combustor in the detonation cavity of the combustor.  Falempin et al ‘794 do not teach wherein the annular rotating detonation combustor comprises a plurality of cavity inlets configured to provide access to the detonation cavity, the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air.  Falempin ‘693 teaches analogous configuration of the rotating detonation chamber including wherein the annular rotating detonation combustor comprises a plurality of cavity inlets [e.g. multiple annular . 
Claims 1-3, 7, 9-11, 13, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018172 in view of O’Donnell (2017/0074520) and optionally Bloomer et al (2,718,757) and optionally Stalker (2,567,249) and optionally Price (2,471,892).  WO ‘172 teaches [Fig. 3]  1. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor [not illustrated, see e.g. page 5, 2nd full paragraph2] configured to compress air received via a compressor inlet and configured to output the air that is compressed as compressed air through a compressor outlet, the compressor outlet comprising a plurality of rotating blades [includes the last blades of the unillustrated compressor] configured to induce a swirling motion 6 to the compressed air [see page 6, middle paragraphs beginning with “The high frequency …” which teaches the swirl 6 is from the compressor and this swirl sets the direction of rotation of the rotating detonation wave]; and an annular rotating detonation combustor 1, 2, 3 [page 5, 2nd full paragraph & last paragraph] fluidly coupled with the compressor outlet, the annular rotating detonation combustor having a detonation cavity that extends around an annular axis [dashed lines, Fig. 3], the annular rotating detonation combustor configured to combust the compressed 11. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor configured to compress input air and to output the input air that is compressed as compressed air through a compressor outlet [not illustrated, see e.g. page 5, 2nd full paragraph], the compressor outlet comprising a plurality of rotating blades [included as the last stage of compressor blades] configured to induce a swirling motion 6 to the compressed air; and a combustor 1, 2, 3 [Fig. 3] fluidly coupled with the compressor outlet [oxidizer from compressor enters 6], the combustor having an annular detonation cavity [between e.g. 2, 3] that extends around an annular axis, the combustor configured to combust the compressed air from the compressor in detonations that rotate around the annular axis within the annular detonation cavity [page 5, 2nd full paragraph & last paragraph], wherein the combustor comprises a plurality of cavity inlets [between vanes 6 that may be used for the swirler] 20. A method for handling fuel and air injection for a rotating detonation engine, directly coupled with the compressor nor the combustor is directly coupled with the compressor outlet.    Since the tangential nature of the cavity inlets are not illustrated in any detail and to treat the directly coupled aspect, O’Donnell teaches  A fuel and air injection handling system for an engine, the fuel and air injection handling system comprising: a compressor 230 configured to compress air received via a compressor inlet and configured to output the air that is compressed as a compressed air through a compressor outlet, the compressor outlet comprising a plurality of rotating blades 230 configured to induce a swirling swirling compressed gas from the compressor outlet and the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air as well employing cavity inlets that are tangentially oriented, as taught by O’Donnell, relative to the annular axis of the annular rotating detonation combustor of GB ‘217, such that the swirling motion of the compressed air from the compressor is preserved and rotates with the detonation in the combustion cavity around the annular axis in order to have good fuel / air mixing as well as preserve the swirl from the compressor and enhance cooling of the combustor and enhance flame stability.   It would have been obvious to one of ordinary skill in the art to employ cavity inlets for the swirler 6 of WO ‘172, that are tangentially oriented, which preserve the swirling motion to the compressed air as the typical practice in the art for such devices and which promote a simple system for mixing the fuel and air and enhance cooling of the combustor.  It would have been obvious to make the annular rotating detonation combustor of WO ‘172 fluidly and directly coupled with the compressor and the combustor directly coupled with the compressor outlet, as taught by O’Donnell, in order to facilitate a compact arrangement with swirl that is preserved to the detonation combustor.  Alternately, Bloomer et al teach an annular combustor 64 [Fig. 3] with cavity inlets that are tangentially oriented 70 that are inclined to produce swirling flow [see col. 3, lines 7-18; col. 2, lines 11-19].  It would have been obvious to one of ordinary skill in the art to employ cavity inlets for the swirler 6 of WO directly coupled with the compressor outlet [from 1] and it is noted that a direct coupling allows for a more compact arrangement and preserves the desired swirl form the compressor.  It would have been obvious to one of ordinary skill in the art to employ a directly coupled compressor, as taught by Stalker, with the annular combustor of WO ‘172, in order to provide for swirling compressed air into the combustor in a compact arrangement that preserves the desired swirl from the compressor.  It is noted that WO ‘172 shows the airflow from the compressor into the combustor at 6 flows radially inward but does not specifically show the compressor radially outward of the combustor.  Price shows [Fig. 1] the compressor [39-61] outlet 61 is fluidly coupled for a radially inward flow 61 that is delivered to a combustor and that the advantage of the radial flow from the compressor is an extremely compact design [col. 2, lines 38+].  It would have been obvious to one of ordinary skill in the art to employ the compressor of Price to provide the radial inward flow to the annular rotating detonation combustor of WO ‘172, such that the compressor and combustor are directly coupled, in order to promote a compact arrangement.
Claims 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018172 in view of O’Donnell (2017/0074520) and optionally Bloomer et al (2,718,757) and optionally Stalker (2,567,249) and optionally Price (2,471,892), as applied above, and further in view of Kenyon et al (2012/0204534).  WO ‘172 teaches various aspects of the claimed invention but do not teach further comprising one or more .
Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018172 in view of O’Donnell (2017/0074520) and optionally Bloomer et al (2,718,757) and optionally Stalker (2,567,249) and optionally Price (2,471,892), as applied above, and further in view of GB 1069217.  WO ‘172 further teaches one or more fuel injectors 5 fluidly coupled with the compressor and the detonation cavity of the annular rotating detonation combustor, the one or more fuel injectors fluidly coupled with the compressor but does not teach the one or more fuel injectors fluidly coupled with the detonation cavity upstream of the plurality of cavity inlets.  GB ‘217 teaches one or more fuel injectors 30 [Fig. 1] fluidly coupled with the compressor and the detonation cavity of the annular rotating detonation combustor, the one or more fuel injectors 30 fluidly coupled with the compressor and the detonation cavity upstream the plurality of cavity inlets.  GB ‘217 teaches the injection of the fuel upstream of the upstream of an inlet of . 
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
 Applicant argues that the prior art do not teach claims 1, 11 “the compressor outlet comprising a plurality of rotating blades configured to induce a swirling motion to the compressed air” and claim 20 “rotating a plurality of blades and inducing a swirling motion to the compressed air that is output as a swirling compressed air, through a compressor outlet.”  However, as addressed above, these limitations are new matter and the prior art perform these functions to an analogous extent as the disclosed invention.    
 Applicant argues that GB ‘217 is silent as to “the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air.”  However, GB ‘217 clearly teaches a plurality of cavity inlets and these are inherently oriented to preserve the swirling motion to the compressed air.  Applicant’s specification teaches that  
 the swirl from the compressor is maintained by the absence of a deswirling member [see e.g. end of paragraph 0034 to paragraph 0035]:
  

[0035] Optionally, the annular rotating detonation combustor is directly coupled with the compressor outlet (e.g., without the diffusor conduit and without the deswirler vane) such that swirling movement of the compressed air from the compressor is maintained as the compressed air enters the detonation cavity of the annular rotating detonation combustor..

Fig. 3 of GB ‘217 does not have any deswirling members, e.g. vanes or diffusers, thus the swirl is clearly maintained from the compressor.  
As for Falempin et al (9,556,794), this reference has now been modified by Falempin (9,816,463) to teach a plurality of cavity inlets and it is noted that there are no intervening members that can deswirl the flow from the compressor.  Accordingly, the inlets would inherently be oriented to preserve the swirling motion to the compressed air.   
Applicant’s arguments with regard to GB ‘217 and Burrus are clearly flawed alleging the lack of one or more cavity inlets, when the cavity inlets are clearly illustrated in Fig. 3 of Burrus as between the struts 34 and can include the annular members 94, as well as by GB ‘217, Fig. 2.  Accordingly, applicant’s allegations lack substance.  Applicant’s arguments that Burrus’ struts 34 are for a mechanical load path is understood but irrelevant as Burrus struts are cavity inlets that are tangentially oriented.  Burrus teaches:
“Since it is desirable to provide some degree of residual swirl to compressed air flow 30, a plurality of hollow vanes 34 are preferably positioned circumferentially [tangentially] within a flow passage 36 defined by an outer member 38 and an inner member 40 of dome inlet module 20. Vanes 34 provide a mechanical load path within flow passage 36 in much the same way as struts do for a conventional diffuser. In this way, vanes 34 are able to maintain some degree of residual swirl (or completely de-swirl the flow if desired), so that the benefits thereof from the upstream compressor are passed along to a turbine downstream of combustor 10. In particular, it such residual swirl allows for a reduction in the required number of turbine inlet nozzle vanes, one of which is shown in FIGS. 1 and 2 and identified by the numeral 42. This, in turn, reduces turbine nozzle cooling requirements and enables an improvement in specific fuel consumption by the engine. [col. 5, lines 36-52]”
Applicant’s arguments neglect the clear teachings of Burrus, which teach the benefits of maintaining the swirl from the compressor by the tangential orientation of the cavity inlets (between struts) as well as noting that these could be configured to de-swirl the compressed airflow with these struts / cavity inlets.  Accordingly, since there are express italicized advantages for maintaining the swirl, there is a clear teaching to modify the struts of GB ‘217.  At worst, Burrus would teach equivalence of maintaining the swirl from the compressor by the tangential orientation of the cavity inlets vs de-swirling the compressed air by their orientation and would still be applicable to applicant’s claims.  
For the WO ‘172 combination, applicant alleges the cavity inlets that are tangentially oriented of the swirler 6 would not provide access.  In rebuttal, air flows in through the swirler and thus clearly air is provided access to the cavity / combustor.  WO ‘172 teaches the plurality of cavity inlets [between vanes 6 that may be used for the swirler] configured to provide access to the detonation cavity, the plurality of cavity inlets oriented to preserve the swirling motion to the compressed air [reference teaches the swirl may be only from the compressor or other vanes, which includes vanes which are oriented to preserve the swirl from the compressor] and that the swirler 6 sets the direction of rotation of the rotating detonation wave and may be only from the compressor [see page 6, middle paragraphs].  Accordingly, WO ‘172 would clearly teach preserving the swirl of the compressor gases, since the swirler can only be in two 
“At the same time, the oxidizer supply system (ring collector) is additionally equipped with means for swirling the oxidizer flow before entering the said profiled slot (or in the package of these slots), for example, by a centrifugal compressor, guide vanes, etc. This ensures the formation of the tangential component of the oxidizer flow in the combustion chamber, improves mixture formation due to additional turbulization, and creates the conditions for the realization and determination of a certain (required) direction of rotation of transverse detonation waves [excerpted from page 5].” 
“It becomes possible to carry out detonation combustion of fuel with minimal loss of total pressure and minimal influence of detonation processes in the combustion chamber on the air supply system. Air swirling in the tangential direction sets the rotation of transverse detonation waves in the same direction during continuous spin detonation, and also creates additional turbulization in the combustion chamber, which contributes to the mixing of fuel and oxidizer (air). In this case, the device can operate both in a continuous spin detonation mode and in cyclic mode with transverse and longitudinal detonation waves and does not require additional mechanical devices (for example, a valve system). In addition, the efficiency of the combustion chamber and the reliability of its operation are increased. [excerpted from page 5.]”
 “Air enters the chamber 1 through a swirl 6 and a packet of annular slots 4, and the fuel from the nozzle 5. The fuel is mixed with air and ignited by an electric discharge, burning wire or other heat pulse.  
The high-frequency tangential or longitudinal instability formed in the combustion products develops in a few milliseconds into detonation waves that rotate (spin) or pulsate in the transverse or longitudinal direction. A smooth air inlet from the supply system to the combustion chamber ensures the highest possible flow rate and minimal loss of full pressure, and a sharp-edged exit ensures minimal product throwing into the air supply system at the moment of approaching it or its sections of the detonation wave. The swirl, the role of which can be played by a centrifugal compressor or guide vanes, sets the direction of rotation of the transverse detonation waves. Two-way fuel supply provides better mixing with an oxidizing agent. Detonation is carried out continuously until air and fuel are supplied. [excerpted from the middle paragraphs of page 6].” 

Applicant also argues that WO ‘172 are positioned on a flowpath to generate turbulence.  Generating turbulence is irrelevant as the swirl is maintained.  Furthermore, applicant’s argument regarding “on a flowpath” is unclear as to its significance.  Applicant’s own cavity inlets are “on a flowpath” so any distinctions have not been clearly enumerated by applicant.  Furthermore, the swirl 6 is clearly shown as being within the detonation chamber inlet.  Accordingly, this is clearly analogous art.  In response to applicant's arguments against the references individually (WO ‘172), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant completely ignored any supplemental teachings of the other references that were combined with WO ‘172.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

July 22, 2021
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the specification clearly teaches that the swirl is maintained by the absence of a deswirling member [see e.g. end of paragraph 0034 to paragraph 0035]: 
        “The annular rotating detonation combustor is fluidly and directly coupled with the compressor outlet (e.g., without a diffusor conduit and without a deswirler vane between the compressor outlet and the rotating detonation combustor).
        [0035] Optionally, the annular rotating detonation combustor is directly coupled with the compressor outlet (e.g., without the diffusor conduit and without the deswirler vane) such that swirling movement of the compressed air from the compressor is maintained as the compressed air enters the detonation cavity of the annular rotating detonation combustor..
        
        2 All citations are from the English translation.  Exerpts from citations may be provided in the Response to Arguments section.